Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 1 of 35 PageID# 1015

                                                                                           1

                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

         CHRISTIAN ALBERTO SANTOS       .         Civil Action No. 1:20CV821
         GARCIA; SANTOS SALVADOR        .
         BOLANOS HERNANDEZ; GERSON      .
         AMILCAR PEREZ GARCIA; ISMAEL   .
         CASTILLO GUTIERREZ,            .
                                        .
                         Plaintiffs,    .
                                        .
              vs.                       .         Alexandria, Virginia
                                        .         August 11, 2020
         CHAD F. WOLF, in his official .          2:00 p.m.
         capacity as Acting Secretary, .
         U.S. Department of Homeland    .
         Security; U.S. IMMIGRATION     .
         AND CUSTOMS ENFORCEMENT;       .
         MATTHEW T. ALBENCE, in his     .
         official capacity as Deputy    .
         Director and Senior Official .
         Performing the Duties of the .
         Director of U.S. Immigration .
         and Customs Enforcement;       .
         RUSSELL HOTT, in his official .
         capacity as Field Office       .
         Director, Washington Field     .
         Office, Enforcement and        .
         Removal Operations, U.S.       .
         Immigration & Customs          .
         Enforcement; JEFFREY CRAWFORD, .
         in his official capacity as    .
         Director, Farmville Detention .
         Center; IMMIGRATION CENTERS    .
         OF AMERICA, LLC; ARMOR         .
         CORRECTIONAL HEALTH            .
         SERVICES, INC.,                .
                                        .
                         Defendants.    .
                                        .
         . . . . . . . . . . .

                    TRANSCRIPT OF PRELIMINARY INJUNCTION HEARING
                       BEFORE THE HONORABLE LEONIE M. BRINKEMA
                             UNITED STATES DISTRICT JUDGE
                              (Via Telephone Conference)


                  COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES



                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 2 of 35 PageID# 1016

                                                                                           2

     1   APPEARANCES: (by telephone)

     2   FOR THE PLAINTIFFS:                SIMON SANDOVAL-MOSHENBERG, ESQ.
                                            KRISTIN F. DONOVAN, ESQ.
     3                                      GRANVILLE CLAYTON WARNER, ESQ.
                                            Legal Aid Justice Center
     4                                      6066 Leesburg Pike, Suite 520
                                            Falls Church, VA 22041
     5                                        and
                                            JOSEPH D. WEST, ESQ.
     6                                      NAIMA L. FARRELL, ESQ.
                                            THOMAS J. McCORMAC, III, ESQ.
     7                                      Gibson, Dunn & Crutcher LLP
                                            1050 Connecticut Avenue, N.W.
     8                                      Washington, D.C. 20036-5306
                                              and
     9                                      SIRINE SHEBAYA, ESQ.
                                            AMBER QURESHI, ESQ.
   10                                       National Immigration Project
                                            of the National Lawyers Guild
   11                                       2201 Wisconsin Avenue, N.W.
                                            Suite 200
   12                                       Washington, D.C. 20007

   13    FOR DEFENDANTS WOLF,               LAUREN WETZLER, AUSA
             ALBENCE, HOTT, AND             YURI S. FUCHS, AUSA
   14        U.S. IMMIGRATION AND           United States Attorney's Office
             CUSTOMS ENFORCEMENT:           2100 Jamieson Avenue
   15                                       Alexandria, VA 22314

   16    FOR DEFENDANTS IMMIGRATION         JOHN M. ERBACH, ESQ.
             CENTERS OF AMERICA, LLC,       Spotts Fain, P.C.
   17        AND CRAWFORD:                  411 East Franklin Street
                                            Suite 600
   18                                       Richmond, VA 23219

   19    FOR DEFENDANT ARMOR                EDWARD J. McNELIS, III, ESQ.
             CORRECTIONAL HEALTH            CHRISTOPHER F. QUIRK, ESQ.
   20        SERVICES, INC.:                Sands Anderson, P.C.
                                            1111 East Main Street, Suite 2400
   21                                       Richmond, VA 23218

   22    OFFICIAL COURT REPORTER:           ANNELIESE J. THOMSON, RDR, CRR
                                            U.S. District Court, Third Floor
   23                                       401 Courthouse Square
                                            Alexandria, VA 22314
   24                                       (703)299-8595

   25




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 3 of 35 PageID# 1017

                                                                                           3

     1                            P R O C E E D I N G S

     2               THE COURT:    Counsel, I hope you're all on the line at

     3   this point.    This is the case of Christian Alberto Santos

     4   Garcia, et al., versus Chad Wolf, et al., Civil Action 20cv821.

     5   Can counsel for the plaintiff please identify themselves?

     6               MR. WEST:    Yes, Your Honor.      This is, this is Joseph

     7   West, counsel of record for the plaintiffs, and I've got

     8   colleagues on the line who can identify themselves.

     9               THE COURT:    All right, go ahead.

   10                MS. FARRELL:    Good morning, Your Honor.            This is

   11    Naima Farrell from Gibson Dunn, also counsel for plaintiff.

   12                MS. SHEBAYA:    Good afternoon.       This is Sirine

   13    Shebaya, with the National Immigration Project, also for

   14    plaintiffs.

   15                THE COURT:    All right.

   16                MS. QURESHI:    Good afternoon.       This is Amber Qureshi,

   17    also from the National Immigration Project, for plaintiffs.

   18                MR. SANDOVAL-MOSHENBERG:       And Simon

   19    Sandoval-Moshenberg, Legal Aid Justice Center.

   20                THE COURT:    All right.    Now, who will be the main --

   21    I'm sorry, is there anyone else for the plaintiffs?

   22                MS. DONOVAN:    This is Kristin Donovan, with Legal Aid

   23    Justice Center, for the plaintiffs.

   24                MR. WARNER:    Also Clay Warner for Legal Aid Justice

   25    Center.




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 4 of 35 PageID# 1018

                                                                                           4

     1               MR. McCORMAC:    Thomas McCormac from Gibson Dunn.

     2               THE COURT:    All right, is that all plaintiffs

     3   counsel?    I assume so, all right.

     4               And counsel now for the defendants?            Mr. Wolf?

     5               MR. FUCHS:    Your Honor, this is Yuri Fuchs, Assistant

     6   United States Attorney for the Eastern District of Virginia, on

     7   behalf of the federal defendants, and the civil chief, Lauren

     8   Wetzler, is on the line as well.

     9               THE COURT:    All right.    How about for the Immigration

   10    Centers and Mr. Crawford?

   11                MR. ERBACH:    Your Honor, this is John Erbach with the

   12    law firm Spotts Fain in Richmond, Virginia, on behalf of both

   13    Jeff Crawford and Immigration Centers of America, Farmville,

   14    LLC.

   15                THE COURT:    And for Armor Correctional Health

   16    Services, Inc.?

   17                MR. McNELIS:    Your Honor, this is Edward J. McNelis,

   18    III, with the law firm of Sands Anderson in Richmond.                  I'm also

   19    seated here with Christopher Quirk.         We are counsel for Armor.

   20                THE COURT:    All right.    Now, in terms of the

   21    plaintiff -- plaintiffs, Mr. West, are you the main

   22    spokesperson?

   23                MR. WEST:    No, Your Honor.      I am going to

   24    introduce -- well, she's already introduced herself -- my

   25    colleague, Naima Farrell, a member of the D.C. and




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 5 of 35 PageID# 1019

                                                                                            5

     1   Massachusetts bar who has been moved in, admitted pro hac vice

     2   for this case.     She will handle things for the Gibson Dunn

     3   team.

     4                THE COURT:    Which means the plaintiffs.

     5                MR. WEST:    Yes, Your Honor.

     6                THE COURT:    Yeah.   All right, that's fine.             All

     7   right.     Now, it's very important because we are on the record,

     8   so that my court reporter can get a good, clean transcript,

     9   that each time an attorney is speaking, Ms. Farrell, you'll be

   10    easy because you're the only female voice we're going to have,

   11    but for the other voices, you've got to state your name first

   12    or we won't be able to ascribe the statement to the correct

   13    speaker, so please be diligent about that.

   14                 All right, I wanted to ask first of all a question

   15    because I think it significantly affects the posture of the, of

   16    the motion that's before us, which, of course, is the

   17    plaintiffs' motion for a preliminary injunction, and that is,

   18    according to what we read in The Post the other day, the CDC

   19    has, in fact, I understand it, begun an inspection.                  Is that

   20    correct, or is that not correct?

   21                 And I'll ask, I guess, Ms. Farrell, you can respond

   22    to that.

   23                 MS. FARRELL:    All right.     Your Honor, we read the

   24    same thing in The Post, and so we assume that it has begun, but

   25    I think that that question is better asked of the government.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 6 of 35 PageID# 1020

                                                                                           6

     1               THE COURT:    All right.    Mr. Fuchs?

     2               MR. FUCHS:    Your Honor, this is Yuri Fuchs.              Indeed,

     3   the --

     4               THE COURT:    Wait, Mr. Fuchs.       I'm sorry, are you on a

     5   cell phone?

     6               MR. FUCHS:    No, I'm on a landline, Your Honor.

     7               THE COURT:    All right.    Well, it wasn't very clear.

     8   You're going to have to speak loud because we had trouble

     9   hearing you.

   10                MR. FUCHS:    Okay.   I can, I can pick up the receiver

   11    if you want me to speak into that.

   12                THE COURT:    Absolutely.

   13                MR. FUCHS:    All right, I'll do that.           Your Honor, the

   14    inspection has begun, so the details of that is that the CDC is

   15    in the facility from Monday through Friday of this week.                   There

   16    are ten personnel on the ground.        Their major objective is to

   17    basically oversee collection of nasal specimens, basic testing

   18    of volunteer detainees and staff, administering questionnaires

   19    to staff and detainees to assess symptoms and factors for

   20    illness, and then to recommend workplace assessment of

   21    infection controls and prevention practices, and they plan at

   22    the end of the week to have an oral debrief with the facility

   23    and then to issue a report sometime in the future regarding

   24    their findings at the facility.

   25                THE COURT:    Well, when you say in the future, do you




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 7 of 35 PageID# 1021

                                                                                           7

     1   have a sense as to how long it will take for that report to be

     2   issued?

     3                MR. FUCHS:   If the -- I don't know that the CDC has

     4   bound itself to a date.      On the protocol, it lists a target

     5   date of September 4, 2020, and my understanding is they're

     6   seeking to have one out in 30 days, but that's the target date,

     7   I believe.

     8                THE COURT:   Are they -- within the scope of the

     9   inspection, are they going to be looking at the quality of the

   10    medical services that have been provided to or that are

   11    available for the detainees?

   12                 MR. FUCHS:   That I do not know, Your Honor.              I

   13    believe they are, they are looking at prevention practices, so

   14    I believe that does necessarily encumber -- encompass medical

   15    treatments, but as far as what the plaintiffs are discussing, I

   16    don't know if there's a complete overlap with what the CDC is

   17    looking at.

   18                 THE COURT:   Which would suggest then that the

   19    plaintiffs' request to have the independent evaluation of this

   20    Dr. Venters, who apparently has been used by many jurisdictions

   21    to evaluate correctional institutions, and he's an M.D., might

   22    fill in a gap that is otherwise not going to be filled by the

   23    CDC.

   24                 MR. FUCHS:   We don't know that for certain, Your

   25    Honor.    I would say on the point of the medical inspection, in




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 8 of 35 PageID# 1022

                                                                                           8

     1   this case, Dr. Moore has submitted pretty detailed medical

     2   records of how frequently they're subject to medical

     3   monitoring, to the kind of quality of care that they receive,

     4   to how the facility has looked at them, and what they've

     5   provided to the exact plaintiff, so I would actually stipulate

     6   that those -- that the quality of the medical care isn't as in

     7   dispute as plaintiffs said that it is.

     8               THE COURT:    Well, I think it is in dispute.              I mean,

     9   the plaintiffs were claiming in some cases, they were simply

   10    given Tylenol to treat what they claimed were very

   11    uncomfortable conditions and that they have not been monitored

   12    on a fairly regular basis.       I mean, there is a conflict.

   13                MR. FUCHS:    Your Honor, I don't want to -- I'm

   14    sure -- the plaintiffs have their own experiences, and I'm sure

   15    they disagree with the course of their treatment, but in this

   16    particular case, the -- Dr. Moore has set forth record evidence

   17    detailing when they're being treated, the times, the checks,

   18    what kind of symptoms they are -- have at the time, and whether

   19    or not it requires additional follow-up, and plaintiffs --

   20    so -- and that sort of, sort of dispute over treatment is a

   21    kind of case that this Court -- that the Fourth Circuit and

   22    other courts in this district have in the past sort of said

   23    that's not the basis for a deliberate indifference claim, and

   24    this is the sort of dispute over the quality of treatment which

   25    cases like Clawson, Kiernan, have all said that that can't rise




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 9 of 35 PageID# 1023

                                                                                           9

     1   to a substantive due process claim.

     2                THE COURT:   Oh, these are somewhat extraordinary

     3   times, and I think in some respects, a lot of the traditional

     4   jurisprudence may be changing because the law does have to meet

     5   the times.

     6                All right.   I saw in The Post article, and I can't

     7   recall which attorney was cited for the plaintiffs, but,

     8   Ms. Farrell, my understanding was that, that the position of

     9   plaintiffs was that the, the CDC inspection would be too

   10    narrow.

   11                 MS. FARRELL:   Yes, Your Honor.        Yes, Your Honor.

   12    This is Naima Farrell.      And so we are, we are, of course,

   13    grateful and happy that the CDC is investigating Farmville, and

   14    we think that that is long overdue, it's a welcome development,

   15    but based on the limited information we have so far about the

   16    CDC's investigation, we believe that it will be too limited for

   17    the reasons that Your Honor has already suggested, particularly

   18    honing in on the medical conditions and then also based on the

   19    timeline that Mr. Fuchs just suggested, that sounds to us to be

   20    entirely too long.

   21                 With respect to the medical records, as you noted,

   22    those are very much in dispute, and we have had, you know,

   23    contemporaneous conversations with our clients about the type

   24    of symptoms that they have been experiencing, and, Your Honor,

   25    it was quite disturbing, honestly, to hear from our clients




                                             Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 10 of 35 PageID# 1024

                                                                                          10

     1    what they were going through, and so we don't know how to

     2    explain the discrepancies in those records other than to stay

     3    that they are incomplete and inaccurate.

     4               THE COURT:    Well, in terms of Dr. Venters' ability to

     5    do the assessment that you're requesting, how quickly would he

     6    do it?

     7               MS. FARRELL:     He could go in this week, Your Honor.

     8    He could go in this week.      In other cases, he has gone in and

     9    done the, the study over two days, and so he could be there

    10    this week to do it.

    11               THE COURT:    In the previous studies that he has done,

    12    has he evaluated the medical treatment of the inmates, or was

    13    he again simply looking at the, the hygienic measures taken by

    14    the facility?

    15               MS. FARRELL:     He has looked at both, Your Honor, and

    16    he has looked at the processes that the facilities engaged in,

    17    including with respect to things like sick call and how quickly

    18    the facilities have been able to respond and the adequacy of

    19    their response to various treatments, in addition to looking at

    20    the spread of the disease.

    21               THE COURT:    All right.     Now, there are, what, 270 or

    22    so, roughly, inmates in this -- or detainees in this facility;

    23    is that right?    200 and something.

    24               MS. FARRELL:     I believe it lists 299 at last count.

    25               THE COURT:    Okay.   Does anybody know -- and I guess




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 11 of 35 PageID# 1025

                                                                                            11

     1    this question might go to Mr. Erbach -- how many -- I'm sorry,

     2    no, this would probably go to Mr. McNelis:               What's your medical

     3    staff there at that facility?       How many, how many doctors, how

     4    many nurse practitioners, how many nurses do you have there?

     5                MR. McNELIS:    Your Honor, we have one -- oh, Your

     6    Honor, this is Edward J. McNelis, III.

     7                THE COURT:    Yes, sir.

     8                MR. McNELIS:    Your Honor, we have one full-time

     9    medical director.     We have roughly 20, I believe, nursing

    10    staff, including RNs, LPNs; and then we have some CNAs,

    11    certified nursing assistants, that assist in, for example, the,

    12    you know, the temperature screening and things of that nature.

    13    But our medical director is full time, 40 hours, but she's

    14    available 24/7.    She's on call 24/7.

    15                THE COURT:    And the medical director is an M.D.?

    16                MR. McNELIS:    She is an M.D., Your Honor.               I believe

    17    that she is Board certified in internal medicine, either that

    18    or family practice.      I don't have the CV in front of me, but

    19    she's Board certified in either family practice or internal

    20    medicine.

    21                THE COURT:    All right.      And one of the things that I,

    22    I'm amazed that no side has presented among all the papers

    23    we've got here, I don't have a picture of what Farmville looks

    24    like.    I have no blueprints that show me the layout of the

    25    space.    I have no photographs that would show what these dorms




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 12 of 35 PageID# 1026

                                                                                          12

     1    look like, which I think is absolutely invaluable information

     2    that the Court needs to have to understand exactly, you know,

     3    what we're talking about.

     4               Is that available?      Mr. Fuchs?

     5               MR. ERBACH:    Your Honor, this is John Erbach on

     6    behalf of defendants Crawford and ICA Farmville.               I believe we

     7    could get that available for the Court if that's necessary.

     8               I will say a general description is laid out in, I

     9    believe, nine dorms that are separated from each other, a

    10    separate medical unit, and then the entryway has a sally port

    11    that separates those entering the facility from the rest of the

    12    population.

    13               But if Your Honor would like us to supplement with

    14    some form of blueprint or photographs, I'm happy to get that

    15    for Your Honor.

    16               THE COURT:    I'd like both, and, of course, those

    17    should be shared with opposing counsel and cocounsel as well.

    18               In terms of these dorms, are they all essentially the

    19    same size and layout?

    20               MR. ERBACH:    I think they're approximately the same

    21    layout, but they are different sizes, and there's different

    22    capacities.    My understanding is on the smaller end, they

    23    accommodate approximately 40 individuals.            On the larger end,

    24    they may accommodate as much as 100 individuals.

    25               Of course, the facility is currently at about 50




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 13 of 35 PageID# 1027

                                                                                          13

     1    percent, a little less than 50 percent capacity.               So, you know,

     2    I couldn't speak to exactly how many people are in each size

     3    dorm.

     4                 THE COURT:    Is each dorm being used at this point

     5    right now?

     6                 MR. ERBACH:    I believe they are -- yes, I believe

     7    they are being used, and in part the reason they're all being

     8    used is to cohort individuals who are COVID-19 positives

     9    separately from those who are negative.

    10                 THE COURT:    And in terms of the sleeping

    11    arrangements, are these single beds or are they bunks?

    12                 MR. ERBACH:    They are bunks, and they're kind of

    13    arranged, I think, with several coming out from each other in

    14    spokes.   I think a photograph of the bunks would be helpful.

    15                 THE COURT:    You said they're coming out in spokes?

    16    Did I hear you correctly?

    17                 MR. ERBACH:    Sort of, yeah.     They're sort of

    18    attached, like, at the ends.

    19                 THE COURT:    Yeah, I definitely need a picture of

    20    that.

    21                 MR. ERBACH:    Okay.

    22                 THE COURT:    Okay, all right.      And so that the medical

    23    facility is a, is a separate building from the dorms?

    24                 MR. ERBACH:    I don't think it's a separate

    25    building -- it may not be a separate building from all of the




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 14 of 35 PageID# 1028

                                                                                          14

     1    others, but it's a separate part.        It's separated from the

     2    dorms itself by a wall at least.

     3               THE COURT:    All right.     In terms of the bathroom

     4    facilities, is there, like, one large bathroom at the end of

     5    each sleeping space, or how is that set up?

     6               MR. ERBACH:    My understanding is that there's at

     7    least one bathroom for each dorm.

     8               THE COURT:    And what's in those bathrooms?               Toilets,

     9    urinals, sinks, and showers, or what's in there?

    10               MR. ERBACH:    That's, that's my understanding, Your

    11    Honor.

    12               THE COURT:    I mean, do you know the ratio of

    13    facilities per inhabitant?

    14               MR. ERBACH:    I do not know that.

    15               THE COURT:    Are there standards -- does anybody know,

    16    are there standards in an institution of that sort of, you

    17    know, like, one toilet per 15 people or anything like that?

    18    Does anyone know?

    19                                 (No response.)

    20               THE COURT:    By the great silence here, I'm assuming

    21    nobody has a sense of that, all right.

    22               MR. FUCHS:    Your Honor, this is Yuri Fuchs.               I'm

    23    trying to really search the PBNDS.         If I, if I see it, I'll try

    24    and look through it quickly.

    25               THE COURT:    All right.     Okay, all right.           Obviously,




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 15 of 35 PageID# 1029

                                                                                            15

     1    we don't have all the information that we should have to really

     2    have a 100 percent handle on this case, but the motion that's

     3    before the Court today is, is really asking for several forms

     4    of relief which I would be surprised would really be objected

     5    to by any of the defendants.

     6               The first thing that the plaintiffs are seeking is an

     7    agreement or an injunction, if I have to issue it, that none of

     8    the four plaintiffs, the named plaintiffs in this case, would

     9    be retaliated against for having brought this lawsuit or would

    10    be transferred out of the facility at least without the

    11    agreement of their counsel.      Is anyone really opposed to that?

    12    Let me ask Mr. Fuchs first of all.

    13               MR. FUCHS:    Your Honor, there would be -- there would

    14    be no disagreement about any kind of retaliation towards,

    15    towards plaintiffs as far as filing any kind of lawsuits.                    In

    16    terms of transferring them, ICE has not agreed to any kind of

    17    injunction regarding transfer.

    18               I will say that there have been no transfers out of

    19    the -- in or out of the facilities since June 2, and there are

    20    no plans to transfer the detainees, and I don't know if there

    21    is some sort of vague or lack of clarity in the papers, but

    22    there's actually never been any kind of plan to transfer these

    23    detainees or other detainees at the facility in Texas.

    24               THE COURT:    All right.     Well, that was a concern that

    25    the plaintiffs had, and they want to be guaranteed or protected




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 16 of 35 PageID# 1030

                                                                                          16

     1    against that.    So what I, what I read between the lines,

     2    Mr. Fuchs, is that, that your agency does not want to agree to

     3    a mandatory injunction, but in principle, there is no

     4    opposition to the concept that the plaintiffs would not be

     5    transferred, unless for some reason they and their counsel

     6    wanted them to be transferred.

     7               Is that a fair statement?

     8               MR. FUCHS:    I don't think I could fairly say that

     9    the, that the agency would agree to any kind of injunction in

    10    or against transfers.

    11               THE COURT:    All right.

    12               MR. FUCHS:    But I can represent that the detainees

    13    are not at any kind of risk or plans of being transferred.

    14               THE COURT:    Okay.   Then the other form of relief that

    15    they're seeking at this early stage is an agreement that there

    16    would be no transfers into the facility until there are proper

    17    protocols in place, and again, my understanding is that since

    18    June 2, there have been no transfers in.

    19               Is that correct, Mr. Fuchs?

    20               MR. FUCHS:    That is correct, Your Honor.

    21               THE COURT:    All right.     Why was this transfer done?

    22    What was going on in Texas -- I'm sorry, in Florida and Arizona

    23    that required this mass transfer?

    24               MR. FUCHS:    Your Honor, so the operational needs that

    25    motivated the June 2 transfer were twofold.             So the first was




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 17 of 35 PageID# 1031

                                                                                            17

     1    that ICE has a general policy of balancing out its detainee

     2    population among the facilities.          The Arizona and Florida

     3    detainees came from facilities that had higher population

     4    concentrations than Farmville, and prior to them being -- as

     5    stated in Crawford's declaration, prior to them being sent to

     6    the Farmville facility, ICA, Crawford did discuss the

     7    population transfer with, with ICE.

     8                 The individuals were screened prior to their

     9    transfer, and they were screened and ultimately tested and

    10    excluded from the general population after transfer.

    11                 The second reason is ICE has an air regulation

    12    whereby in order to move agents of ICE, they have to be moved

    13    from one location to another with detainees on the same

    14    airplane, I believe, and so that is the other reason that led

    15    to the transfer.

    16                 THE COURT:   Explain -- I'm sorry, explain that second

    17    one to me.

    18                 MR. FUCHS:   That's, that's about as much information

    19    as I have, Your Honor.      It's --

    20                 THE COURT:   You're saying that when ICE agents have

    21    to be transferred to different locations, people have to be

    22    with them?

    23                 MR. FUCHS:   Well, that is my understanding of an ICE

    24    air regulation.    That is not the primary reason.               The other

    25    reason, as I stated before, is because ICE has to balance out




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 18 of 35 PageID# 1032

                                                                                          18

     1    its detainee populations among different facilities, but that

     2    is the -- that is the other reason.         That's an ICE air

     3    regulation that requires detainees and staff to be on the same

     4    flight, so they're being moved around.

     5                 THE COURT:   I think what you're saying then is when

     6    you move inmates -- or detainees, you have to have ICE people

     7    with them.    That's got to be what that means.

     8                 MR. FUCHS:   Yes.

     9                 THE COURT:   All right.    But, you know, this June move

    10    was during a time period when the virus was still heavily

    11    circulating, and the BOP was not moving its population around,

    12    so what possible rational reason would there have been for ICE

    13    to do this for it sounds like just a sort of a bureaucratic

    14    purpose?   I mean, there apparently was not an overcrowding

    15    emergency or any other compelling reason.

    16                 MR. FUCHS:   I can't necessarily represent that there

    17    is overcrowding, Your Honor, but there was in the Arizona and

    18    Florida facilities, there was a higher population density that

    19    wasn't present at Farmville.       So to the extent that it was -- I

    20    don't necessarily know that it was just some, some bureaucratic

    21    on-off switch.    I think there was also a concern for, as I

    22    pointed out, ICE balancing out the level of population at its

    23    facilities.

    24                 THE COURT:   All right.    Now, what exactly, what steps

    25    did they take in Florida, not at Farmville but in Florida and




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 19 of 35 PageID# 1033

                                                                                          19

     1    Arizona to be sure that the people they were transferring out

     2    were not carrying the virus?       Were they quarantined for two

     3    weeks before they left the facility?

     4               MR. FUCHS:    That I don't know, Your Honor.               I can

     5    represent that the detainees were screened prior to transfer

     6    for any kind of COVID symptoms or exposure to COVID.

     7               THE COURT:    And the screening involved what?

     8               MR. FUCHS:    I --

     9               THE COURT:    The problem is, as we all know right now,

    10    and certainly back on June 2, it probably was even more

    11    primitive because this thing keeps changing week by week,

    12    simply taking a temperature is not a guarantee that the person

    13    is not positive.     We know that the problem with this disease is

    14    it can be asymptomatic, so a person can be carrying the virus

    15    and not showing a fever and not showing any symptoms, which is

    16    why the concept of a two-week quarantine when you're moving

    17    people around is the safest way of ensuring that they're not

    18    going to be contaminating anyone.

    19               So as far as you know then, there was no two-week

    20    quarantine of these people at the facilities before they left;

    21    is that correct?

    22               MR. FUCHS:    Not at the facility, but when they did

    23    come to the facility, they were quarantined, and the CDC

    24    interim guidance recommends that when they come -- when

    25    individuals are received into a facility, that facilities have




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 20 of 35 PageID# 1034

                                                                                          20

     1    the ability to take measures to quarantine, isolate them, and

     2    test them, and that's what's happened here in Farmville.

     3                I will say, Your Honor, I don't think screening is

     4    just limited to a temperature check.          I think they also ask

     5    actually specific questions about exposure to COVID and other

     6    symptoms.   So I don't think it's the case that they are

     7    necessarily missing asymptomatic detainees filtering through

     8    the system.

     9                THE COURT:   Well, I mean, not to be crude about it,

    10    but res ipsa loquitur, I mean, you have this large movement of

    11    people from two hot areas on June 2, and by June 22, you've got

    12    significant increase in the COVID positive infection rate at

    13    the facility, and the only factor that seems to have changed

    14    dramatically was that influx of 70 or so new people, which is

    15    just, you know, incredibly dramatic, and it seems to almost

    16    make the case that there was some terrible mistake made along

    17    the way.

    18                And, of course, as I said, that kind of transfer of

    19    people who've been in that kind of an environment does seem to

    20    run afoul of the CDC guidance that was in place at that time,

    21    and it seems -- and it certainly is not consistent with how the

    22    BOP has been functioning in that time period.              So I think this

    23    case has a lot of significant problems for, for the defendants

    24    in that respect.

    25                All right.   In terms of the second line of relief




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 21 of 35 PageID# 1035

                                                                                          21

     1    that -- again that the plaintiffs are seeking today is an

     2    injunction that would prohibit the transfer, as I said before,

     3    of any detainees out of the facility until there is a proper

     4    protocol in place.     Again, I know ICE as a matter of principle

     5    doesn't agree to any kind of mandatory injunction, but is it

     6    correct that ICE at this point has not transferred anybody out

     7    of the Farmville facility since June 2?

     8               MR. FUCHS:    I believe that is the case, Your Honor.

     9               THE COURT:    Okay.   So if there were to be an

    10    injunction imposed, it doesn't appear as though it would wreak

    11    any, any kind of real problem, any significant inconvenience,

    12    or any kind of irreparable harm to Farmville, correct?

    13               MR. FUCHS:    Not necessarily, Your Honor.              Again,

    14    coming back to your point about us not conceding about the,

    15    about the injunction, but I think there is a point where the

    16    CDC interim guidance, for one, it's not a mandatory prohibition

    17    on detainee transfers.

    18               And here, going back to sort of, obviously,

    19    anticipating future reality, if there is a prohibition on

    20    transfers in and out of the facility, you could have a

    21    situation in the future where, for instance, one facility

    22    around the country is overburdened, does have a huge amount of

    23    the high detainee population, and Farmville, let's say it comes

    24    down to, I don't know, under 20, under 10 percent capacity, and

    25    if such an injunction were in place, then you couldn't shift




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 22 of 35 PageID# 1036

                                                                                          22

     1    around detainee population from the overburdened facility into

     2    Farmville.

     3                 Obviously, it's subject to the fact that any kind of

     4    transfer would, would be done with precaution, such as

     5    screening and testing.

     6                 THE COURT:   Well --

     7                 MR. FUCHS:   I don't think that there's -- sorry.

     8                 THE COURT:   The way out of that is you'd file a

     9    motion with the Court for relief from that particular portion

    10    of the, of the injunction, and you would prepare a, a statement

    11    as to how the transfer was going to occur so that the

    12    appropriate safeguards could be checked on, and most likely, it

    13    would be no problem with getting a pass, but the problem is the

    14    track record right now is not a good one, and, and so the

    15    requests that the plaintiffs are making at this point, when

    16    you, you know, when you look at certainly this point the

    17    balancing of the harms, the harms here are interesting.

    18                 The harms about a transfer, a transfer out harm,

    19    however, I will say to you, Ms. Farrell, if it's not involving

    20    your four clients, and they're the only parties you represent

    21    at this point, the fact that people are leaving the facility in

    22    and of itself doesn't potentially have any harm for your

    23    clients, does it?

    24                 MS. FARRELL:   That's -- sorry, excuse me.             That's

    25    true, Your Honor.     The transfer out harm would be to, to our




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 23 of 35 PageID# 1037

                                                                                          23

     1    clients if they were transferred out personally.

     2               THE COURT:    Correct.

     3               MS. FARRELL:     And then, of course, to the public or

     4    the folks who are being transferred.

     5               THE COURT:    I mean, there may be other components of

     6    society that would be endangered by Farmville transferring

     7    people out, but in terms of the plaintiffs who are in this

     8    case, it really doesn't make any difference whether Farmville

     9    lets people go.    It's bringing them in that both poses the

    10    possible risk without proper safeguards to your clients.

    11               MS. FARRELL:     That's correct, Your Honor.

    12               THE COURT:    Okay.   All right.       All right.        The next

    13    thing that you asked for in your motion for injunctive relief

    14    was immediately allowing the inspection by the, the private

    15    doctor.   Other than the time frame that it might take to get

    16    the CDC -- and I understand that the local Virginia health

    17    department is also involved in that inspection; is that

    18    correct, Mr. Fuchs?

    19               MR. FUCHS:    I'm sorry, Your Honor, the --

    20               THE COURT:    Yeah, the CDC -- I'm sorry, the CDC

    21    inspection is being done in conjunction with the local Virginia

    22    health department; is that correct?

    23               MR. FUCHS:    That is my understanding.            They were

    24    brought in at the request of the Virginia Department of Health,

    25    and the findings will be shared with the Cumberland and




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 24 of 35 PageID# 1038

                                                                                          24

     1    Piedmont health departments.       I don't know the specifics of

     2    who, if anyone, from the health departments -- of those health

     3    departments is on the ground with them, but I know that to the

     4    extent you can say in conjunction, they are working in

     5    conjunction with them.

     6               THE COURT:    All right.     Other than the timing issue,

     7    I'm not sure at this point, Ms. Farrell, why that should not be

     8    a sufficient protection of your clients' rights.               Do you want

     9    to articulate your position on that?

    10               MS. FARRELL:     Yes, Your Honor.        I think, so there are

    11    a few points.    First of all, we don't know the scope of the CDC

    12    investigation.    We know what has been reported in The Post, and

    13    what Mr. Fuchs represented is that it likely will not cover

    14    everything that, you know, we would want looked at particularly

    15    with respect to, to medical treatment.

    16               Additionally, our expert is an expert in correctional

    17    health.   He has conducted at least seven of these inspections

    18    at facilities.    He knows what to look for.           He knows where to

    19    look.   And, you know, we, we think that he would be able to go

    20    in to get the information that we need quickly.

    21               Additionally, you know, we don't know if the CDC

    22    results will be public.      We would be interested to listen in on

    23    the debrief on Friday that Mr. Fuchs said the CDC will be

    24    giving to folks in the facility.        We don't know if results will

    25    be public, and again, we don't know if the CDC will be making




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 25 of 35 PageID# 1039

                                                                                          25

     1    recommendations and whether the facility will be required to

     2    follow them.    The CDC, you know, can't necessarily order

     3    compliance the same way that the Court can.

     4               THE COURT:    Mr. Fuchs, what is the position of the

     5    government on allowing counsel for the plaintiffs to be able to

     6    listen in on that debrief?

     7               MR. FUCHS:    Your Honor, I don't have enough

     8    information on exactly what's going to take place in the

     9    debrief.   I don't necessarily know that having other parties on

    10    the line is, is all that necessary.

    11               I will say that PRR represents that any kind of

    12    recommendations that the CDC is going to offer is that they're

    13    going to implement in accordance with their existing policies.

    14    So it's not that CDC will just offer these recommendations in a

    15    vacuum and they will be taken.

    16               As to, you know, whether or not counsel can, can

    17    listen in, I can't make any representations as of this time.

    18               THE COURT:    How quickly could you find out?

    19               MR. FUCHS:    I could, I could ask right after the

    20    hearing and hopefully, hopefully fast-track it if asked to.

    21               MS. FARRELL:     Your Honor?

    22               THE COURT:    Yes, ma'am.

    23               MS. FARRELL:     Excuse me.

    24               THE COURT:    Yeah.

    25               MS. FARRELL:     So I, I think it would -- like I said,




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 26 of 35 PageID# 1040

                                                                                           26

     1    I think it would be wonderful if we'd be able to listen in on

     2    the debrief at the end of the week, but respectfully, I think,

     3    you know, we still would ask for, you know, for our own expert

     4    to go in.   We think that he can, can proceed quickly and get

     5    the Court the information that it needs most quickly.

     6                And we also just want to say that, you know, as

     7    defendants have agreed to follow CDC's guidelines before, that

     8    is part of their own agency, the PBNDS, and they have not done

     9    so.   They've shown that they won't do so when it becomes

    10    inconvenient and when it matters most, and we think that the

    11    transfers that they undertook were a key -- key data points to

    12    show that they do not follow the guidance unless they are

    13    ordered to do so.

    14                We would also point out Your Honor had asked what was

    15    going on in the Arizona and Florida facilities at the time of

    16    the transfer, and there was litigation ongoing at those

    17    facilities at that time, and of the 74 people who were

    18    transferred in who, who defendants purportedly screened before

    19    they arrived, 51 of those people ultimately came down with

    20    COVID-19 and spread it into the population.

    21                So we, we would just point out that that is such an

    22    egregious example of violating the CDC's policies and guidance

    23    and that again we would, we would ask that the Court conduct

    24    its own investigation.

    25                THE COURT:   Well, what I'm going to do is this:                 I




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 27 of 35 PageID# 1041

                                                                                          27

     1    think it certainly would be very valuable to the plaintiffs in

     2    particular and to the Court to find out what exactly the CDC

     3    reports on Friday.     It would also certainly help Dr. Venters if

     4    I ultimately authorize him to conduct an evaluation, he doesn't

     5    have to go over territory that's already been looked at,

     6    especially if he agrees with the findings of the CDC.                  In other

     7    words, it could shorten -- if I, if I do ultimately authorize

     8    him to go in, it would shorten the amount of time, it seems to

     9    me, that he would need to conduct his evaluation.

    10               So I really don't -- and since the debrief is this

    11    Friday, it doesn't significantly delay anything.               So what I'm

    12    going to do on that portion of the plaintiffs' motion that

    13    requests, that requests that the -- the Court to order that the

    14    Farmville facility open up to an evaluation by Dr. Venters, I'm

    15    going to withhold ruling on that until, until one of two things

    16    happens.

    17               If the defendants indicate that they will permit -- I

    18    don't think I have to let them do that.           I think I can order

    19    them to allow counsel for the defendants (sic) to be able to

    20    participate and to listen in on that debrief, and after that, I

    21    can reevaluate whether there's still a need to allow the

    22    plaintiffs' expert to go in.

    23               MR. FUCHS:    Sorry, Your Honor, this is Yuri Fuchs.

    24    On that first point of letting counsel listen in on the phone

    25    call, I would note there actually are Privacy Act concerns with




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 28 of 35 PageID# 1042

                                                                                          28

     1    having plaintiffs' counsel on the, on the phone call on Friday

     2    that I, that I would have to check as well.

     3                THE COURT:   What would the -- the only privacy issues

     4    I could possibly see there would be if the names of individual

     5    detainees are being discussed.       What other privacy issue could

     6    there be?

     7                MR. FUCHS:   I believe that's that.           That's that.

     8    That's why -- that's the one concern would be that the CDC

     9    report and its protocols of personal -- any kind of personal

    10    identifiers.

    11                THE COURT:   Oh, I'm sure --

    12                MS. FARRELL:    Your Honor?

    13                THE COURT:   Go ahead, Ms. Farrell.

    14                MS. FARRELL:    Your Honor, we'd be happy to, you know,

    15    sign a protective order.      And also, we would ask that

    16    Dr. Venters be permitted to listen in on the call as well.

    17                THE COURT:   Yeah, I think that makes good sense.                 So

    18    I'm going to order that, all right?

    19                Now, of course, I've not even bothered to address the

    20    Winter factors, but I'm finding in this case that there is a

    21    likelihood -- a strong likelihood of success on some of the

    22    merits of this case.     There is no question in my mind from the

    23    objective standpoint that all parties had to know that the

    24    COVID-19 virus was a pandemic, that it was particularly

    25    sensitive to populations that are incarcerated, as would this




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 29 of 35 PageID# 1043

                                                                                          29

     1    group of plaintiffs have been, and there's plenty of evidence

     2    through both the CDC guidelines which were public and which the

     3    defendants clearly all knew about.         We also have Armor's

     4    recommendation to Farmville that they stop accepting inmates as

     5    of April of 2020.

     6                 There's just a ton of evidence in this case at this

     7    point, and we haven't even gotten into discovery yet, that

     8    would strongly support a finding at this preliminary stage that

     9    there is a likelihood of success on the merits, that there were

    10    significant violations of the requirements that there be, you

    11    know, substantive due process afforded to these plaintiffs in

    12    terms of reasonably protecting them from a very significant

    13    health emergency, and so I'm comfortable with that.

    14                 And in terms of balancing the harms, there is

    15    potentially no harm that I can see to the defendants.                  In fact,

    16    if anything, there's a benefit in getting the defendants all

    17    the help possible in getting good procedures and practices in

    18    place so that there are no more or a minimal number of

    19    positives.

    20                 You know, I point to the Alexandria Adult Detention

    21    Center in this district, which has, I think, a population

    22    probably close to the Farmville one, and unlike Farmville, has

    23    people coming and going as local arrests are made and people

    24    are then shipped out, and unless my numbers are wrong, they've

    25    had one positive in all the months that they've had these




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 30 of 35 PageID# 1044

                                                                                          30

     1    inmates coming and going, which says that a well-run

     2    correctional institution can avoid mass contamination.

     3               The other thing I'm concerned about, and, of course,

     4    there's always a balance of the public interest, although

     5    there's nobody here representing the people of Farmville and

     6    nobody's representing the staff that work at that facility,

     7    there's got to be a concern in the local community because the

     8    people who work at this facility go home at night.                They shop

     9    in the local stores.     They go to the local churches.              They have

    10    their families.    And they've got to be concerned about whether

    11    there's adequate safety precautions going on at that facility.

    12    And so I see absolutely no harm whatsoever to any of the

    13    defendants in going forward in this way.

    14               So I'm going to grant in part the plaintiffs' motion

    15    for preliminary injunction, and it will, it will provide that

    16    the defendants are enjoined from transferring any of the named

    17    four plaintiffs out of the facility unless they and their

    18    counsel have agreed to such a transfer and that there will be

    19    no retaliation taken against the four plaintiffs in this

    20    lawsuit.

    21               I'm not going to enjoin the transfer out of anyone

    22    else at this point because none of the plaintiffs in this case

    23    would be affected by that.      That's a public policy issue that

    24    should be considered carefully, but that's not before us.

    25               I am also then going to order that Dr. Venters and




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 31 of 35 PageID# 1045

                                                                                          31

     1    counsel for the plaintiff be allowed to listen in on the CDC

     2    debrief and will require the defendants to make sure that those

     3    arrangements are put into place.         That's the level of relief

     4    that I intend to give at this point.

     5                 And I would want by this Friday good, clear

     6    photographs of the layout of a standard dormitory -- layout of

     7    the bathroom and blueprint.

     8                 And I want to make sure --

     9                 MS. FARRELL:    Your Honor --

    10                 THE COURT:    Wait, wait.    Lastly, I want to make sure

    11    that I include in the injunction that there'll be no transfers

    12    into the facility until everybody is satisfied that there are

    13    proper protocols and safety measures in place for such

    14    transfers.

    15                 MR. ERBACH:    Your Honor, this is John Erbach on

    16    behalf of Farmville.       Just so I can get some clarity on the

    17    request for the photographs and the layout of the bathrooms and

    18    the blueprints, I'm not sure if there's any security concerns.

    19    Can we have an order permitting us to file those under seal

    20    with the Court?    That way, both opposing counsel will have it,

    21    the Court will have it, but it could be subject to a protective

    22    order.

    23                 THE COURT:    Yeah, I'm going to permit that.             It's the

    24    kind of thing that is not inappropriate.            So I will grant that.

    25    Go ahead.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 32 of 35 PageID# 1046

                                                                                          32

     1                MR. ERBACH:    Thank you, Your Honor.

     2                MS. WETZLER:    Your Honor, this is, this is Lauren

     3    Wetzler, also with the federal respondents, and following up on

     4    what Mr. Erbach just asked about, I was actually going to weigh

     5    in with precisely that point regarding the operational security

     6    concerns.

     7                I have been communicating about Your Honor's inquiry

     8    earlier with ICE, and there are some very significant concerns,

     9    and so in addition to filing under seal, we would request that

    10    that be -- that those be filed ex parte.            If that's not

    11    amenable to Your Honor, then at a minimum, if they could be

    12    filed Attorneys' Eyes Only?

    13                There are significant concerns about those documents

    14    being permitted -- the clients being permitted to see them and

    15    anyone who's in the facility having those leaked because of

    16    potential for vulnerability of officers to attacks or escapes

    17    or smugglers.

    18                THE COURT:    Well, first of all, Ms. Wetzler, the

    19    inmates already know what the dorms look like.              They know what

    20    the bunk beds look like.      I'm not asking for the perimeter, you

    21    know, the perimeter of the facility.          I'm not asking for the

    22    whole facility in that respect, but I would think, Ms. Farrell,

    23    your clients don't need to see those pictures, do they?

    24                MS. FARRELL:    No, they don't, Your Honor.

    25                THE COURT:    All right.    So we'll do Attorneys' Eyes




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 33 of 35 PageID# 1047

                                                                                          33

     1    Only, all right?

     2               MS. FARRELL:     Your Honor?

     3               THE COURT:    Yes.

     4               MS. FARRELL:     This is Naima Farrell for the

     5    plaintiffs.    Could you or we could please ask Mr. Fuchs what

     6    time the call will be taking place on Friday, and then also set

     7    a deadline for both plaintiffs and defendants to report back on

     8    the -- report back to the Court?

     9               THE COURT:    All right.     Mr. Fuchs, do you know what

    10    time that debrief is set for?

    11               MR. FUCHS:    Your Honor, I do not at the moment, but I

    12    can try and find out.

    13               THE COURT:    All right.     Well, obviously, I don't want

    14    to put that in an order.      You're on the record.           I expect you

    15    as responsible attorneys to, you know, give the plaintiffs'

    16    counsel a clear notice as to the time, and make sure that, you

    17    know, whatever the call-in facility is is definitely going to

    18    work, all right?

    19               MR. FUCHS:    Will do, Your Honor.

    20               THE COURT:    Okay.   And in terms of a report back to,

    21    to us, my calendar is pretty open next week.              We could, we

    22    could -- Monday, August 17, I'm available.             I have a matter at

    23    10:00.   Other than that, I can put this on for 11:00 if you'd

    24    like for a phone conference like this.

    25               MS. FARRELL:     Fine for the plaintiffs, Your Honor.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 34 of 35 PageID# 1048

                                                                                          34

     1    Thank you.

     2                 MR. FUCHS:    Your Honor, Yuri Fuchs.         It's fine for

     3    me.

     4                 MR. ERBACH:    John Erbach.    That works for us.

     5                 MR. McNELIS:   Ed McNelis.     That works for us as well,

     6    Your Honor.

     7                 THE COURT:    Very good, all right.        So we're going to

     8    get an order out, I hope, today, if not, you'll get it first

     9    thing tomorrow morning, that memorializes what I've just said.

    10    And again, I'm looking forward to the photographs and

    11    blueprints.    And when you get that, make sure you send it to us

    12    in an envelope that makes it clear that it's being filed under

    13    seal for eyes of counsel only, all right?

    14                 MR. FUCHS:    Yes, Your Honor.

    15                 THE COURT:    All right.   Anything else that we need to

    16    address at this time?

    17                 MS. FARRELL:   Not from the plaintiffs, Your Honor.

    18    Thank you.

    19                 THE COURT:    All right.   I'll take the silence of the

    20    defendants meaning there is nothing further.              So we will then

    21    hear back from you on Monday the 17th, at 11:00.               And it will

    22    be done by the same phone-in procedure that we've done today,

    23    all right?    All right?

    24                 MS. FARRELL:   Thank you, Your Honor.

    25                 THE COURT:    All right.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:20-cv-00821-LMB-JFA Document 46 Filed 08/12/20 Page 35 of 35 PageID# 1049

                                                                                          35

     1               MR. FUCHS:    Thank you, Your Honor.

     2               MR. ERBACH:    Thank you, Your Honor.

     3               MR. McNELIS:     Thank you, Your Honor.

     4               THE COURT:    Thank you-all.       Bye-bye.

     5                                 (Which were all the proceedings

     6                                  had at this time.)

     7

     8                         CERTIFICATE OF THE REPORTER

     9          I certify that the foregoing is a correct transcript of

    10    the record of proceedings in the above-entitled matter.

    11

    12

    13                                                    /s/
                                                   Anneliese J. Thomson
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
